Quinn, Chief Judge
(concurring):
Refined concepts of the real property law or the tort law of a particular state are not determinative of the constitutional reasonableness of police action. Cf. Chapman v United States, 365 US 610, 5 L ed 2d 828, 81 S Ct 776 (1961). What is important is whether considering the “total atmosphere of the ease” it was reasonable for the police to act as they did. United States v Rabinowitz, 339 US 56, 66, 94 L ed 653, 660, 70 S Ct 430, 435 (1950).
Whether Mrs. Stichler was technically a trespasser is, in my opinion, immaterial to the determination of the legality of the search. She believed, with excellent reason, that she was entitled to possession of the garage. The authorized agent of the owner who rented the adjacent house to her believed the garage was part of the rented premises; and he gave her express permission to take possession of it under the terms of her lease. At the time of the search, therefore, all parties on the scene believed that Mrs. Stichler was entitled to control of the garage. It is unreasonable to require the police to get a search warrant in this situation. Why should they do so? Must they search the land records, or otherwise ascertain the exact legal interest in the premises of the person in apparent control, before they respond to a request to investigate and take possession of seemingly abandoned property, which bears a clear indication that it was stolen? I think not. See Sartain v United States, 303 F2d 859 (CA 9th Cir) (1962).
As far as the “total atmosphere” presented to the police was concerned, they had the specific consent of the person in ostensible control of the garage to take possession of the property. If Mrs. Stichler had actual legal control over the garage, there certainly could be no objection to the police response to her request. Sartain v United States, supra; Woodard v United States, 254 F2d 312 (CA DC Cir) (1958). The fact that she might have been mistaken as to her legal right to possession, does not, in my opinion, change the situation confronting the police. The Constitution does not require the police to disregard information presented to them in good faith, to make an independent investigation of various legal interests in premises they are asked to enter. I, therefore, join in answering the certified question in the negative, and in reversing the decision of the board of review.